internal_revenue_service number release date index number ------------------ --------------------------------- -------------------------------------------------- ----------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-112454-12 date date legend taxpayer -------------------------------------------------------------------- -------------------------------------------------- state a company a company b bank dear --------------- ---------- ------------------------------------------- ---------------------------------- ------------------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is organized as a cooperative corporation under the laws of state a cooperative marketing act the act provides that a ssociations organized under this act shall be deemed nonprofit as they are not organized to make profit for themselves as such or for their members as such but only for their members as producers taxpayer is a full-service farmers cooperative offering a complete line of supplies and services for approximately ---------producer members and ---------participating patrons in ---- counties throughout central state a plr-112454-12 the principal products and services that taxpayer provides to its members and participating patrons are as follows grain marketing taxpayer’s members and participating patrons grow wheat grain sorghum milo corn and soybeans through a combination of its own efforts and those of a joint_venture with -------- other cooperatives known as company a taxpayer makes it possible for its members’ and participating patrons’ grain to be marketed on a cooperative basis company a’s grain sales for its fiscal_year ended ----------------------- --------totaled dollar_figure------------------- and taxpayer’s members and participating patrons accounted for a significant portion of that grain agronomy products and services taxpayer supplies its members with fertilizer crop protection products and seed taxpayer has fertilizer facilities at --- locations throughout its trade territory taxpayer also provides members with various agronomy services such as seed cleaning and custom application of agronomy products taxpayer maintains a complete line of rental equipment to meet its members’ agronomy product application needs fuel taxpayer supplies members with diesel_fuel heating oil and gasoline taxpayer offers 24-hour fuel service at ---- locations and delivers bulk fuel to its members on their farms feed many of taxpayer’s members are involved in livestock swine beef and dairy and poultry production through a joint_venture with ------ other cooperatives known as company b taxpayer makes feed available to these members taxpayer is organized and operated on a cooperative basis and qualifies as a nonexempt subchapter_t cooperative taxpayer limits its membership to persons who are bona_fide producers of agricultural products each member is required to purchase one share of common_stock when he or she first becomes a member and to earn an additional ---- shares of common_stock as part of his or her patronage_dividends from taxpayer common_stock is the only voting_stock of taxpayer taxpayer’s articles of incorporation provide that e ach eligible holder of common_stock shall be entitled to only one vote in any meeting of the stockholders regardless of the number of shares of stock owned thus voting is on a one-member one-vote basis because common_stock may only be owned by producers producers collectively control taxpayer persons who are not producers may become participating patrons participating patrons are eligible to share in patronage_dividends but they are not permitted to vote when they become participating patrons they are required to purchase one share of participating_stock which is similar to the common_stock except plr-112454-12 that it does not have voting rights they are also required to earn an additional ---- shares of participating_stock as part of their patronage_dividends as a cooperative taxpayer operates at cost taxpayer is obligated by its articles of incorporation and bylaws to allocate and pay patronage_dividends to its members and participating patrons each year out of its net_earnings from business done with or for members and participating patrons most over ---- percent of taxpayer’s business is conducted with or for members and participating patrons on a patronage basis for patronage purposes taxpayer accounts for its business based using four allocation units grain patronage income from taxpayer’s grain business including the patronage portion of put through fees taxpayer receives from company a its distributive_share of company a income or loss and its storage and drying income is shared by members and participating patrons delivering grain to taxpayer’s elevators for sale to company a based upon bushels of grain the grain business is described in detail below agronomy patronage income from sales of agronomy products and services is shared by members and participating patrons based upon dollars of purchases of agronomy products and services from taxpayer energy patronage income from sales of energy products is shared by members and participating patrons based upon dollars of purchases of energy products from taxpayer other supplies and feed patronage income from sales of other supplies and from taxpayer’s distributive_share of company b’s income is shared by members and participating patrons based upon dollars of purchases of other supplies from taxpayer and feed from company b taxpayer pays its patronage_dividends in cash and qualified written notices of allocation referred to by taxpayer as revolving fund certificates which provide a significant source of working_capital for taxpayer for its fiscal_year ended -------------------------- taxpayer’s patronage_dividends totaled approximately dollar_figure------million of which approximately dollar_figure-----million was paid_by the grain allocation unit patronage_dividends were paid ---- percent in cash and ---- percent in qualified written notices of allocation taxpayer and its predecessors have been in the grain marketing business for many years in ------- taxpayer and ------ other cooperatives formed company a in an effort to market the grain of their members more effectively plr-112454-12 company a is organized as a state a limited_liability_company taxed as a partnership for federal_income_tax purposes its members are taxpayer ------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- taxpayer is the principal member of company a - currently taxpayer is entitled to share in ---------percent of company a’s profits and losses and has ---------percent of the votes company a was organized to allow taxpayer and the other cooperative members to market the grain of their farmer members more effectively on a cooperative basis with the formation of company a the grain marketing activities previously conducted exclusively by each of the cooperatives were divided between company a and the cooperatives in a manner intended to allow the cooperatives and company a to market the grain of the members of the cooperatives more efficiently and effectively several principles governed the division of responsibilities generally activities that could be more effectively conducted jointly were assigned to company a and those that could be more effectively conducted separately were retained by the cooperatives while a number of responsibilities have been transferred to company a the cooperatives remain actively involved in the grain marketing process currently the division of responsibilities between company a and its cooperative members is as follow first each cooperative continues to own the grain elevators it historically owned or subsequently constructed or acquired after the formation of company a and continues to have any related debt the cooperatives are each responsible for the costs of operating and maintaining their own elevators thus they are responsible for such costs as utilities insurance repairs and maintenance and property taxes related to the elevators the warehouse agreement specifies that each cooperative is responsible for maintaining its elevators in good operating condition at all times it also provides that each cooperative is responsible for insuring the elevators and for any environmental liabilities related to operation of the elevators currently taxpayer owns grain elevators that are part of the company a joint_venture at ---- locations and these elevators have a combined storage capacity of ------- million bushels of grain one of the other cooperatives in the joint_venture owns ----- grain elevators and the other ------ own ------ each second company a currently has the responsibility of purchasing grain from the farmer members of the cooperatives setting the bid prices and discount schedules for each elevator entering into grain purchase contracts with the farmer members preparing grain settlement statements and paying members for the grain when each purchase is consummated owning and financing the grain inventories hedging the plr-112454-12 inventories and open grain purchase and sale contracts selling the grain to customers and arranging the logistics for shipping the grain to customers company a has a dollar_figure----- million seasonal line of credit with bank to permit it to finance its grain purchases grain inventories and hedging activities originally bank required the members of company a to guarantee company a’s borrowing over the years company a has built up its equity by retaining a portion of its earnings as a result bank no longer required a member guarantee - the members’ equity in company a effectively replaced the members’ guarantee while company a is the borrower the relationship with bank is jointly managed by taxpayer’s chief_executive_officer taxpayer’s chief financial officer and company a’s chief operating officer the activities described above were centralized at company a because they are the activities that the members of company a felt would result in cost savings and revenue enhancement if conducted jointly third to allow company a to conduct the activities described above the members of company a and company a have entered into the warehouse agreement which grants company a the exclusive right and license to manage and operate the members elevators as grain warehouse s duly licensed in state a under company a ’s grain warehouseman’s license under the state a warehouse act warehouse agreement sec_1 fourth while company a is responsible for managing and operating the elevators it does not have the employees and back-office capabilities to permit it to do so itself thus it has outsourced these functions to its members through the warehouse agreement company a focuses on the marketing of the grain the day- to-day operations at each member cooperative’s elevators continue to be conducted by the cooperative and its employees under the general over-all direction of company a as a result each cooperative is responsible for receiving and weighing the grain delivered to its elevators for testing the grain and for assessing appropriate dockage for the grain each cooperative and the company a fieldmen are involved in preparing appropriate grain contracts and each cooperative handles the other paperwork associated with the receipt and purchase of grain including elevator tickets warehouse receipts for grain stored for members and settlement statements and grain checks for grain purchased from members all of this is done in company a’s name and the checks are drawn on company a’s bank account plr-112454-12 each cooperative is responsible for the costs of drying wet grain delivered to its facilities each cooperative is responsible for monitoring the grain in its elevators maintaining that grain in condition and has agreed to indemnify company a for any deterioration or failure of grain quality this includes monitoring grain which is owned by company a and grain which is in storage for others each cooperative is responsible for loading out the grain from its elevators for shipment in accordance with company a’s instructions annually a review is made of the quantity and quality of all grain on hand and shipped from the elevators of each cooperative and compared to the dockage assessed to the grain as delivered to the elevators the cooperative is responsible to reimburse company a for the additional dockage incurred by company a on the grain similar adjustments are made for deficiencies in quantities of grain this places the risk of loss with respect to the quantity and quality of the grain in the elevators upon each of the cooperatives much as if the cooperative was the owner of the grain the operating_agreement and warehouse agreement together provide how the net_earnings of the joint_venture are shared by the members of company a the warehouse agreement provides that each cooperative will be paid a ‘put through fee’ for each bushel delivered and accepted on a dry clean basis at the cooperative’s elevators the put through fee is currently ------per bushel for corn and ------per bushel for all other grains the put through fee is intended to compensate each cooperative for use of its elevators and for the services provided by the cooperatives operating the elevators in addition since each cooperative has the responsibility for drying grain a s compensation the cooperative shall be entitled to retain the benefit of all moisture discounts for such grain ie drying fees finally the warehouse agreement provides that each cooperative_member of company a shares in the storage income earned at all elevators based upon the ratio of the number of bushels of licensed and approved storage capacity of each member’s elevators to the licensed and approved storage capacity of all members’ elevators the warehouse agreement describes the rationale for this sharing as follows company a and its members recognize that it will be in the best interest of the parties if the marketing handling and storage decisions for grain are made by company a but with the combined operations in mind such decisions will mean some facilities are used more for storage than others but the storage benefit should be shared among all members of company a plr-112454-12 because all storage activities are performed by the members and the grain is stored in elevators owned and maintained by the members the storage income is treated as earned directly by the members for accounting and tax purposes the operating_agreement provides that the net_earnings of company a after subtracting the put through fees exclusive of any storage income will be shared by members in accordance with their percentage interests the percentage interests of the members of company a currently are as follows taxpayer ---------percent --------- -------------------------------------------- -------percent ---------------------------------------------------- -------------- ---------percent and the -------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- -------- percent these percentages are determined based upon the total licensed storage capacity of any one member as the numerator to the total licensed capacity of all company a members as the denominator this is the same formula used to share the storage income currently the licensed storage capacity of taxpayer’s ---- elevators is ----------------bushels and the licensed storage capacity of all members’ elevators is --- ----------------bushels so taxpayer’s percentage interest is ---------percent the percentage interests are adjusted from time to time to reflect changes to the storage capacity of existing elevators and the acquisition by members of additional elevators company a’s earnings are shared based upon relative licensed storage capacity for several reasons company a and its members recognize that the earnings_of a grain elevator are generally directly related to the storage capacity of the elevator thus if two grain elevators each handle million bushels of grain during the year and one has significantly less storage capacity than the other the one with less storage capacity is generally going to be less profitable because it will be unable to generate profits that are associated with carrying grain company a’s profit sharing is designed to reflect the profitability of what each member brings to the venture measured in terms of the storage capacity of the members’ elevators company a and the members as a group have also wanted to incent the addition of storage capacity and the sharing ratio does that company a does not distribute all of its earnings to members each year in cash though since company a is taxed as a partnership each member is taxed on its distributive_share of earnings whether or not distributed over the years company a has retained a portion of the earnings to build up its working_capital for financial reporting purposes taxpayer is required to prepare its financial statements on a consolidated basis including company a and other controlled_subsidiaries and reflecting the noncontrolling interest of the other members of company a as a separate component which is negative of consolidated members’ equity as noted above currently taxpayer’s percentage interest in company a is ---------percent this percentage interest is used not only for sharing profits and losses but also for voting purposes the operating_agreement provides that each member of this company shall have a vote equal to such member’s percentage interest in this plr-112454-12 company however taxpayer’s ---------percent percentage interest does not give taxpayer unfettered control of company a since decisions not in the ordinary course of business require approval of a super majority interest defined as two or more members owning more than ----------percent of the percentage interests however as the predominant member taxpayer has significant influence and control of company a the grain purchases and sales are currently reported on taxpayer’s consolidated financial statements as taxpayer’s consolidated purchases and sales however for tax_return purposes taxpayer and company a file separate returns company a files a partnership return on form_1065 reporting grain purchases and sales and its net_income after subtracting put through fees and other expenses of operation taxpayer files a federal_income_tax return on form 1120-c besides reporting the income and expenses of its supply business that return reports its put through fees drying and storage income taxpayer’s distributive_share of company a income or loss and expenses related to maintaining and operating the grain elevators the return does not report grain purchases and sales or the grain inventories since those are reported on the company a return for patronage purposes taxpayer treats its grain activities as a separate allocation unit taxpayer has detailed information of the grain purchased from members participating patrons and others at its grain elevators taxpayer determines its net_earnings from its grain marketing activities including in that determination put through fees drying and storage income and its distributive_share of the earnings or loss of company a retains the portion attributable to nonmember patrons and pays tax on that portion and allocates the remainder among members and participating patrons on a patronage basis based upon bushels of grain purchased at taxpayer’s elevators distributing that amount as a patronage_dividend those patronage_dividends are excluded or deducted on taxpayer’s tax_return as a partnership company a does not itself figure a sec_199 deduction and pass that deduction through to its members company a treats its grain activities as giving rise to domestic_production_gross_receipts and its wages as attributable to domestic_production_gross_receipts in determining its ordinary_income and domestic_production_gross_receipts it has not added back any of the grain payments it makes to the farmer members and participating patrons of its cooperative members company a taxpayer and the other -------- cooperative members of company a are proposing to change the manner in which some of the grain that is marketed through company a will be purchased as described in detail above taxpayer owns and operates under company a’s direction ---- grain elevators taxpayer is responsible for staffing and operating each of its grain elevators it is also responsible for plr-112454-12 receiving weighing and testing the grain delivered to its elevators if the grain delivered is wet assessing the proper moisture discount and drying the grain maintaining the grain in condition while stored in the elevators either for the account of farmers or for company a loading the grain out of the elevators pursuant to company a’s direction taxpayer currently is liable to company a if i there are errors in weighing the grain delivered to its elevators ii any of the grain it accepts at the elevator is contaminated or has any other quality problems that are not identified when the grain is tested and graded at the time of delivery iii the condition of the grain deteriorates while in taxpayer’s elevators or iv the grain is damaged while in the elevators as a result of a fire explosion or other similar event or v there are errors in loading the grain out of the elevators the other cooperative participants in the company a venture have similar responsibilities under the warehouse agreement with respect to grain at the elevators each owns and operates no change is contemplated in these elements of the division of responsibilities between company a and the cooperative members who will continue to own and operate under the direction of company a pursuant to the warehouse agreement their respective elevators and to be responsible for the grain as described above some of the grain that is delivered by farmers to the elevators of taxpayer and the other three cooperatives is purchased by company a pursuant to forward contracts deferred pricing contracts and other kinds of special contracts entered into between the farmers and company a that call for the purchase of grain other than for the current cash bid prices it is currently contemplated that the treatment of these contract purchases will not change the specialists who enter into these contracts with farmers on behalf of company a are and will remain employees of company a and they will remain responsible for contracting with farmers for this grain company a will continue to be the purchaser of this grain and company a will continue to pay the farmers pursuant to the contracts however much of the grain that company a markets is delivered by farmer members initially for open storage and is later purchased by company a at the current cash bid price such purchases are commonly referred to as cash grain purchases employees of the cooperative members of company a are instrumental in consummating these purchases and handling the paperwork for them on company a’s behalf and the cooperative members effectively guarantee the quantity and quality of the grain being purchased however the purchaser of record for this grain is company a plr-112454-12 the treatment of cash grain purchases will change taxpayer will become the purchaser of grain purchased on that basis at the elevators taxpayer owns and operates the other three cooperatives will similarly become the buyers of grain purchased on this basis taxpayer intends to enter into master marketing agreements with farmers delivering grain to its elevators for open storage the master marketing agreements will provide the framework for later cash grain purchases by taxpayer they will contain terms customary to grain purchase agreements they will provide that title and risk of loss with respect to the grain purchased pursuant to the agreements will pass from the farmers to taxpayer at the time agreement is reached as to the price per bushel of the grain in situations where taxpayer does not have a master marketing agreement in place with a farmer interested in selling grain to taxpayer on a cash_basis taxpayer and the farmer will enter into a sale purchase contract to document the purchase as the purchaser of the grain taxpayer will be responsible for paying farmers the agreed purchase_price taxpayer will pay farmers for the grain by a check or ach deposit drawn on a taxpayer bank account the check will be accompanied and the ach deposit will be followed by a grain settlement statement specifying taxpayer as the purchaser and the farmer as seller of the grain itemizing the kind weight and quality of the grain being purchased the price per bushel of the grain storage charges applicable discounts taxes and the net amount due the farmer the grain check or ach deposit receipt sent to farmer members of taxpayer and to other persons entitled to share in patronage_dividends will contain a notice that the payment constitutes a per- unit retain allocation paid in money the amounts that taxpayer will be obligated to pay to members and participating patrons for grain purchased pursuant to master marketing agreements and sale purchase contracts are what are referred to as grain payments in this ruling for purposes of this ruling the term grain payments does not include patronage_dividends paid to members and participating patrons with respect to their grain it does not include any grain payments that company a will make to patrons pursuant to special contracts described above or any amounts paid for grain by taxpayer or company a to nonmember patrons not entitled to share in patronage_dividends taxpayer will in turn simultaneously sell the grain it purchases to company a for marketing by company a along with the grain company a will continue to buy directly from farmers and with grain company a purchases from the other members of company a with title and risk of loss passing from taxpayer to company a the other -------- cooperatives will do likewise with respect to the grain they each purchase the warehouse agreement will be amended to set forth the terms and conditions of the sales of grain from taxpayer and the other -------- cooperatives to company a the terms and conditions will be those customary in grain contracts plr-112454-12 the amended warehouse agreement will provide that company a will purchase the grain from taxpayer and each of the other three cooperatives at for the price per bushel paid_by them net of any discounts other than moisture discounts to the farmers for the grain plus a mark-up to be determined from time to time company a will remain obligated to pay taxpayer and the -------- cooperatives the put through fees currently provided for in the warehouse agreement with respect to the grain also as members of company a taxpayer and the other -------- cooperatives will continue to share in the profits that company a earns from its grain marketing and storage activities as described above after the changes described above taxpayer will reflect the purchases and sales of the grain it buys from farmers pursuant to the master marketing agreement and sale purchase contracts in its financial statements and on its tax returns taxpayer will continue to treat its grain marketing activities as a single allocation unit for patronage_dividend purposes it will not conduct its grain marketing activities on a pooling basis taxpayer will treat grain payments to farmers who are members or participating patrons as per-unit retain allocations paid in money more important taxpayer will report the grain payments in box of form 1099-patrs provided to its members and participating patrons taxpayer requests confirmation that its grain payments to members and participating patrons will qualify as per-unit retain allocations paid in money and that taxpayer will be entitled to add those amounts back in its sec_199 computation taxpayer will make certain that it does not exclude or deduct any grain payments to members and participating patrons twice on its tax_return or add back any such payments twice in its sec_199 computation taxpayer may retain all or a portion of its sec_199 deduction or it may pass all or a portion of that deduction through to its patrons based on the foregoing taxpayer requests the following rulings taxpayer’s grain payments to members and participating patrons will constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code by virtue of sec_199 of the code taxpayer will be treated as having manufactured produced grown or extracted in whole or significant part the grain it purchases from members and participating patrons pursuant to the master marketing agreements and sale purchase contracts which the members and participating patrons have so manufactured produced grown or extracted for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income will pursuant to sec_199 of the code be computed without regard to plr-112454-12 any deduction for taxpayer’s grain payments to members and participating patrons subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or as patronage_dividends provided the distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of plr-112454-12 indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with plr-112454-12 the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provides that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie grain as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for plr-112454-12 purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis after the changes described above members and participating patrons will be able to market grain through taxpayer and company a in one of two manners i by selling the grain directly to taxpayer by forward contracts deferred pricing contracts deferred payment contracts or other kinds of special contracts entered into between patrons and taxpayer or ii by selling the grain to taxpayer pursuant to the master marketing agreement or a sale purchase contract grain that taxpayer purchases will in turn be sold to company a for marketing the question presented in this ruling is whether the grain payments to be made by taxpayer for grain purchased through the master marketing agreement and purchase sale contracts will qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the grain payments in the sec_199 computation if the grain payments to patrons are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the patrons’ sec_199 computations if the grain payments to patrons are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the patrons’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction for reasons set forth below taxpayer’s payments for grain purchased pursuant to the master marketing agreement or sale purchase contracts meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code taxpayer’s grain payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron plr-112454-12 this meeting of the minds between the cooperative and the member or participating patron must be evidenced by clear and timely evidence showing that the payment was a per-unit_retain_allocation and not sale proceeds and subsequent consistent treatment of the payment as a per-unit_retain_allocation by the cooperative first taxpayer’s grain payments to a member or a participating patron are paid pursuant to an agreement namely the master marketing agreement or sale purchase contract the agreement required in sec_1388 of the code is an agreement between taxpayer and the member or participating patron that the amount is a per-unit_retain_allocation and does not represent proceeds from a sale to the cooperative providing a notice to the member or the participating patron that grain payments constitute per-unit retain allocations paid in money and reporting grain payments as per- unit retain allocations paid in money in box of form 1099-patr demonstrate that taxpayer and the member or the participating patron agreed to treat grain payments as per-unit retain allocations paid in money and not sales second taxpayer’s grain payments to a member or participating patron are made with respect to products marketed for him namely the grain purchased from him or her by taxpayer pursuant to the master marketing agreement or sale purchase contract as described above taxpayer will market the grain it purchases from members and participating patrons by reselling that grain to company a for marketing taxpayer currently accounts for its own grain marketing earnings and distributive_share of grain marketing earnings_of company a on a patronage basis paying patronage_dividends to members and participating patrons delivering grain marketed through company a and will continue to do so third the amount of the grain payments to each member and participating patron is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members and participating patrons do not receive the same payments for their grain ie that taxpayer does not pool does not mean that grain payments should not be treated as per-unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit plr-112454-12 retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production whether or not taxpayer is pooling is a moot issue for purpose of this ruling because taxpayer’s grain payments will meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated grain is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code plr-112454-12 specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s grain payments to members and participating patrons meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form 1099-patr if properly treated as per-unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction furthermore because taxpayer is treated as marketing grain by reselling the grain to company a for marketing taxpayer is treated as having grown in whole or significant part any grain marketed by taxpayer that its patrons grew accordingly we rule as requested that taxpayer’s grain payments to members and participating patrons will constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code by virtue of sec_199 of the code taxpayer will be treated as having manufactured produced grown or extracted in whole or significant part the grain it purchases from members and participating patrons pursuant to the master marketing agreements and sale purchase contracts which the members and participating patrons have so manufactured produced grown or extracted for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income will pursuant to sec_199 of the code be computed without regard to any deduction for taxpayer’s grain payments to members and participating patrons no opinion is expressed or implied regarding the application of any other provision in the code or regulations plr-112454-12 this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
